Title: Jared Sparks to James Madison, 17 January 1832
From: Sparks, Jared
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Boston,
                                
                                Jany. 17th. 1832
                            
                        
                        I have this moment received your very obliging note of the 7th. instant. Yours of Nov. 25th. also came safely
                            to hand. As to the main point in question, this letter seems to me conclusive, but I am still a good deal at a loss about
                            the first draft of the Committee. The history of the composition of that draft would be a curious item in the proceedings
                            of the convention. Perhaps it may hereafter receive elucidation from the papers of some member of that Committee.
                            Considering the nature of the testimony, I have tho’t it best, in compliance with your suggestion, to say nothing about Mr
                            Pinckney’s draft. Indeed I have touched but slightly upon the Convention, because Mr Morris left no papers on the subject.
                        Your letter, respecting the part he took in the convention, I have inserted in the memoir, & am sure
                            it will be considered as a highly interesting contribution, not more by the public generally, than by Mr Morris’s friends.
                        The work is now wholly in the printer’s hands, and will be published about the first of February. I shall
                            take the liberty to send you a copy. Books of this kind I presume will reach you by mail.
                        Washington’s papers will go to press early in the summer, and be continued at the rate of three or four volumes
                            a year till completed.
                        I am preparing for a work of another description, to be executed in the mean time, namely, "A History of the
                            Alliance between France and the United States during the American Revolution." This will be written entirely from original
                            materials, procured from the French & British public offices. It will begin with the first motives of the French
                            for joining the colonies, and pursue the thread of their policy, designs, and acts, till the scene was closed by the
                            treaty of ’83, embracing a history of that treaty, drawn from the original papers.
                        When I was in Paris the government restricted my researches, allowing me to examine only what they called American
                            papers, that is, the correspondence between the French court, and their ministers and other
                            officers civil and military in this country, and with our ministers and agents in Paris. The new government has been more
                            liberal, and granted a full examination of all papers touching American affairs. These consist of a series of Memoirs, written by the different members of the Cabinet in the year 1775, on both sides of the
                            question, with the view of fully discussing the subject, & justifying themselves in taking part with America. They
                            called in the aid, also, of two or three eminent jurisconsults of Paris, particularly Favier and Pfeffel. I saw some of
                            these memoirs, which were curious and ably written, but I was not permitted to copy them. There was a great difficulty in
                            bringing the King into the views of the party, which was for acting against England, and which may with strict propriety
                            be called Vergennes’ party. Turgot & two or three other ministers were opposed to the aims of the anti-Anglicans.
                        Another class of papers embraces the correspondence between the French Cabinet and their ministers at the
                            different courts of Europe, during the revolution, on the concerns of America. These are essential to a development of the
                            entire policy of France. It was, as you know, the opinion of Mr John Adams, and others of his turn of thinking, that
                            France secretly traversed and obstructed the efforts of the American ministers in Spain, Holland, & Russia. I have
                            seen abundant proofs, that this was an error founded in suspicion. These papers will explain the whole matter.
                        I have obtained permisssion from the present government of France to have copies taken of all the above
                            papers, and a competent person is now employed in making the inspection.
                        The facts brought together from these materials will be curious, and of very great utility in supplying a
                            branch of our revolutionary history. They will conflict with some long standing impressions; but let them conflict, if
                            they tell the truth. They will prove, that France engaged in our cause advisedly, and acted with honor & fidelity
                            throughout the whole. They will dispel the clouds, which jealousy, ignorance, wounded vanity, and mortified ambition
                            unjustly and cruelly cast on Franklin’s political character while he was abroad, and show that his integrity and the
                            purity of his patriotism were equalled only by his unrivalled genius and sagacity. The details of the French policy, in
                            all the stages of the war, will also appear, as well as the secret views of the different governments of Europe, in regard
                            to the American cause.
                        In the year 1768, the Duc de Choiseul, then minister, sent to this country the Baron de Kalb, with
                            instructions to ascertain whether the colonies were in a humor to revolt, as the recent noise about the stamp act led him
                            to suppose, and with the intention, in such case, to offer encouragement. I have a copy of de Kalb’s whole correspondence
                            while in this country, which I lit upon by accident in looking among the old Canada papers, deposited in the War
                            Department in Paris. Nobody seems to have seen them from the time they were written to that day, for the French historians
                            are still disputing the point, whether Choiseul had any such project. M. de Marbois, in his late excellent work on
                            Louisiana, positively denies it, as did Hassan before him, Although Hassan, by order of Bonaparte, had access to all the
                            Archives in preparing his Histoire de la Diplomatie Française. The truth is, de Kalb gave an
                            account so unfavorable to the hopes of Choiseul, that he was dissatisfied with the mission, and doubtless destroyed to
                            original papers. The copy, which I found, was written out by de Kalb, after Choiseul’s resignation, & presented to
                            the new minister in support of a claim to a compensation for his services. It got by accident into the War Department
                            among the Canada papers, which no Frenchman ever cared to think of after the treaty of 1763, and there it has lain
                            concealed ever since. The substance of it will fill up an important space in my projected history. So secret did de Kalb
                            keep the object of this mission to himself, that he never even mentioned it to Genl. Lafayette, though intimate with him
                            for several years afterwards, and the general was much surprised to learn the existence of such papers, for it was his
                            doctrine that Choiseul had no schemes of that sort in his head.
                        But lest you should suspect I intend to anticipate my history for your special benefit, I will bring this
                            long letter to a close, with the assurance of the very great respect & regards with which I am, Sir, your obliged
                            and most obt. sert.
                        
                            
                                Jared Sparks
                            
                        
                    